In a proceeding pursuant to CPL 330.20 (16) for a rehearing and review of a subsequent retention order, the appeal, by permission, is from so much of an order of the Supreme Court, Orange County (Sherwood, J.), dated March 27, 1996, as, upon reargument, adhered to its original determination dated December 13, 1995, which authorized the continued retention *576of the petitioner pursuant to an order of the Supreme Court, Orange County (Owen, J.), dated April 27, 1995.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
As the underlying retention order expired by its own terms on August 31, 1996, any determination by this Court will not aifect the rights of the parties with respect to this proceeding. The matter does not otherwise warrant invoking an exception to the mootness doctrine (see, Matter of David C., 69 NY2d 796, 798; Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714). Accordingly, we dismiss the appeal as academic. Bracken, J. P., Rosenblatt, Goldstein and Luciano, JJ., concur.